MEMORANDUM
NANGLE, District Judge.
This case is now before the Court after a hearing on plaintiff’s damages. Default was previously entered against defendant and the above hearing was held, after notice to defendant, on November 10, 1980, pursuant to Rule 55(b)(2), Federal Rules of Civil Procedure. The evidence concerning plaintiff’s damages showed the following:
Plaintiff brought this action pursuant to the Truth-In-Lending Act (the “Act”), 15 U.S.C. § 1601 et seq., and the accompanying Regulation Z, 12 C.F.R. § 226 et seq. Under the Act, plaintiff is entitled to actual damages, statutory damages of twice the amount of the finance charge with a minimum recovery of one hundred dollars ($100.00) and a maximum recovery of one *302thousand dollars ($1,000.00), costs and attorneys’ fees. 15 U.S.C. § 1640(a).
Plaintiff suffered no actual damages in this case. Plaintiff paid no finance charge in connection with the transaction involved herein; rather, he paid an exorbitantly high purchase price for the goods involved. Plaintiff is therefore entitled to the minimum statutory damages of one hundred dollars ($100.00).
Reasonable attorneys’ fees for the work of plaintiff’s attorneys herein are one thousand seven hundred dollars ($1,700.00). Judgment will be entered accordingly.